Case 2:19-cv-00032-JDL Document 37 Filed 07/31/20 Page 1 of 2          PageID #: 162



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


JAKE GEYER WATERMAN,                          )
                                              )
      Plaintiff,                              )
                                              )
                   v.                         ) 2:19-cv-00032-JDL
                                              )
PAUL G. WHITE INTERIOR                        )
SOLUTIONS,                                    )
                                              )
                                              )
      Defendant.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      On January 15, 2019, Jake Geyer Waterman, who is self-represented in this

proceeding, brought this action for damages against his former employer, Paul G.

White Interior Solutions, for violations of the Family Medical Leave Act (“FMLA”)

and for defamation. On January 27, 2020, Waterman filed a motion to cancel the

litigation (ECF No. 25). On March 26, 2020, White Interior Solutions filed a request

for a hearing on a discovery dispute. A telephonic hearing on Waterman’s motion and

White Interior Solutions’ request was scheduled to take place on April 7, 2020, before

Magistrate Judge John H. Rich III.

      Waterman did not appear for the telephonic hearing on April 7, 2020, following

which the Magistrate Judge issued an order directing Waterman to show cause in

writing by May 7, 2020, as to why the case should not be dismissed for lack of

prosecution. Waterman did not respond to the Magistrate Judge’s order to show



                                          1
Case 2:19-cv-00032-JDL Document 37 Filed 07/31/20 Page 2 of 2           PageID #: 163



cause. The Magistrate Judge filed his Recommended Decision on the order to show

cause with the Court on June 30, 2020 (ECF No. 34), pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2020) and Fed. R. Civ. P. 72(b), recommending that the case be

dismissed without prejudice. Waterman filed an objection on July 13, 2020 (ECF No.

35).

       I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary. Waterman objects that the discovery procedures underlying

the parties’ discovery dispute violate the Thirteenth Amendment to the United States

Constitution. However, Waterman provides no authority supporting this argument,

and it is patently meritless. Further, it does not excuse his failure to appear for the

telephonic hearing before the Magistrate Judge on April 7, 2020.

       It is therefore ORDERED that the Recommended Decision (ECF No. 34) of

the Magistrate Judge is hereby ACCEPTED and the case is DISMISSED without

prejudice. Accordingly, Waterman’s motion to cancel the litigation (ECF No. 25) is

DENIED as moot.



       SO ORDERED.

       Dated this 31st day of July, 2020.

                                                     /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE

                                          2
